DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on 10/25/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Claims 12 and 14-21 are pending and under consideration.
EXAMINER’S AMENDMENT
Double Patenting-withdrawn
The rejection of claim 12 on the ground of nonstatutory double patenting as being unpatentable over claim1-3 of U.S. Patent No. 10,508,278 is withdrawn in view of applicant’s filing of an electronic TD on 10/25/2021, and the approval of the TD by the office on 10/25/2021.
The rejection of claim 12 on the ground of nonstatutory double patenting as being unpatentable over claim1-2 and 4 of U.S. Patent No. 9,822,366 is withdrawn in view of applicant’s filing of an electronic TD on 10/25/2021, and the approval of the TD by the office on 10/25/2021.
Conclusion
Claims 12 and 14-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646